As filed with the Securities and Exchange Commission on April 12, 2012 Registration No. 333- UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COSÌ, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction ofincorporation or organization) 06-1393745 (I.R.S. Employer Identification Number) 1751 Lake Cook RoadDeerfield, Illinois 60015(847) 597-8800 (Address, including zip code, and telephone number, including area code of principal executive offices) Carin L. StutzChief Executive OfficerCosì, Inc.1751 Lake Cook Road, Suite 600Deerfield, Illinois 60015(847) 597-8800 (Name, address, including zip code, and telephone number, including area code, of agent for service) Please send copies of all communications to:
